Not for Publication in West’s Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 02-2171

                              LUIS M. ARIAS,

                         Plaintiff, Appellant,

                                      v.

                 COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
                  Campbell, Senior Circuit Judge,
                     and Lipez, Circuit Judge.




     Rafael Colon Flores on brief for appellant.
     H.S. Garcia, United States Attorney, Camille Velez-Rive,
Assistant United States Attorney, and Karen B. Burzycki, Assistant
Regional Counsel, on brief for appellee.



                              July 24, 2003
     Per Curiam. Claimant Luis M. Arias appeals from the judgment

of the district court affirming the partial denial of Social

Security disability benefits.    The Commissioner of Social Security

determined that claimant was disabled, and thus was entitled to

such benefits, as of November 1, 1997, but not before.     Claimant

contends that he became disabled as of March 31, 1995 -- the date

of onset he originally had alleged in his application.

     Claimant, who suffers from prostate cancer and a mental

impairment, worked at Damas Hospital in Puerto Rico until March 31,

1995, when he was fired.      The Commissioner rejected this as an

onset date because claimant had worked subsequent to this time at

Auto Mart de Ponce, and this work had amounted to substantial

gainful employment.     Claimant stopped this second job in March

1996.     However, the Commissioner determined that from April 1996

through the end of October 1997, claimant had retained the residual

functional capacity to perform his past work.      It was not until

claimant's cancer had metastasized in approximately November 1997

that the Commissioner found that claimant had become disabled.

        On appeal, claimant argues that his job at Auto Mart was an

unsuccessful work attempt and thus did not amount to substantial

gainful activity.    See Social Security Ruling 84-25, Determination

of Substantial Gainful Activity if Substantial Work Activity is

Discontinued or Reduced -- Unsuccessful Work Attempt, 1984 WL

49799.    However, claimant never presented this argument below.   It


                                 -2-
is settled that arguments which could have been presented to the

district court, but were not, generally are waived on appeal.

Windsor Mount Joy Mut. Ins. Co. v. Giragosian, 57 F.3d 50, 56 n.7

(1st Cir. 1995).

     Even assuming, without deciding, that claimant's job at Auto

Mart was an unsuccessful work attempt, the onset date of November

1, 1997 initially established by the administrative law judge (ALJ)

is supported by substantial evidence.   See Nguyen v. Chater, 172

F.3d 31, 35 (1st Cir. 1999) (per curiam) ("[t]he ALJ's findings of

fact are conclusive when supported by substantial evidence").   In

this regard, there are two time periods in issue:   (1) April 1996

through the end of October 1997 -- the period during which the ALJ

concluded that claimant could perform his past work; and (2) April

1995 through March 1996 -- the period the ALJ did not adjudicate

because he had found that claimant had been engaged in substantial

gainful activity during this time.    As for the adjudicated time

period, the ALJ concluded that claimant (1) retained the residual

functional capacity (RFC) for light work, (2) could walk or sit for

up to six hours each in an eight-hour work day, and (3) did not

have any limitations on his ability to engage in mental work-

related activities.

     In relation to his physical impairment, claimant argues only

that because he never had recovered from his cancer, he became

disabled on March 31, 1995. However, claimant does not address the


                               -3-
real issue -- the impact of his cancer on his capacity to perform

the exertional requirements of work.           A review of the record

nonetheless indicates that claimant experienced little in the way

of physical limitations as the result of his prostate cancer during

the relevant time.

     After claimant's surgery (November 1993), claimant reported

that he essentially was doing well.       And, although claimant's PSA

levels were increasing in July and November 1996, there were no

reports by claimant of any physical complaints. Indeed, claimant's

treating physician completed a Genito-Urinary Medical Report, dated

November 11, 1996, in which he indicates that claimant's only

limitations were that he was precluded from heavy lifting and

strenuous   exercise.     In   addition   to   the   foregoing,   an   RFC

assessment, completed by a non-examining physician in 1996 and

affirmed by a second non-examining physician in April 1997, found

that claimant was capable of performing medium work.          Thus, the

ALJ's decision that, from April 1996 through the end of October

1997, claimant retained the exertional RFC to perform his past work

-- which was light -- is supported by substantial evidence.

     As for claimant's mental impairment, the ALJ concluded that

this condition was not severe during the period from April 1996

through the end of October 1997.     Claimant argues that the ALJ was

required to give controlling weight to the opinion of Dr. Ruben

Rivera   Carrion   that   claimant   essentially     was   incapable    of


                                  -4-
performing any work due to his mental impairment.                  We disagree and

find    that    substantial     evidence       supports    the     ALJ's   decision

regarding the non-severity of this impairment.

       First, Dr. Rivera did not have a long treatment relationship

with claimant, having seen claimant on only three occasions.

Second, Dr. Rivera's conclusions about the severity of claimant's

mental impairment are not consistent with the other substantial

evidence in the record.           See Keating v. Secretary of Health and

Human Services 848 F.2d 271, 275-76 (1st Cir. 1988) (per curiam)

(the conclusions of a treating physician regarding disability may

be   rejected    by    the    Commissioner      where     contradictory    medical

evidence appears in the record).                  In particular, both of the

consultative psychiatrists who had examined claimant opined that

claimant was coherent, relevant, logical, and oriented; they also

found that claimant's memory was intact. And, although Dr. Luis A.

Toro found that claimant's capacity for concentration had slightly

diminished,      Dr.   Carmen     M.     Cotto-Perez       found    that   it    was

satisfactory.      See Sitar v. Schweiker, 671 F.2d 19, 22 (1st Cir.

1982)   ("a    treating      physician's       diagnosis    is   not   necessarily

entitled to more weight than that of a [physician] who examines the

claimant only once").

       Further, two of the non-examining physicians who completed

Psychiatric      Review      Technique    forms    specifically        opined   that

claimant's mental impairment was not severe.                And, both Drs. Cotto


                                         -5-
and Toro never indicated that claimant was incapable of working due

to his emotional problems.      Although the report of Dr. Rivera

conflicts with the above, the resolution of conflicts in the

evidence and the ultimate determination of disability are for the

ALJ, not the courts.     See Rodriguez v. Secretary of Health and

Human Services, 647 F.2d 218, 222 (1st Cir. 1981).

     Given the above, we see no reason for a remand for a decision

regarding the un-adjudicated period of April 1995 through March

1996.    In particular, there simply is no indication that either of

claimant's impairments were worse during this earlier time.      It

therefore is clear that, based on the evidence in the record and

the findings the ALJ already had made, only one result could obtain

for this earlier time -- that claimant retained the RFC for light

work and that he did not have any limitations on his ability to

engage in mental work-related activities.     As a result, claimant

did not become disabled until November 1, 1997 the onset date

established by the Commissioner.

        Affirmed.




                                 -6-